                                                  Case 4:21-cv-03739-YGR Document 14 Filed 06/15/21 Page 1 of 2




                                           1   LAURENCE F. PULGRAM (CSB No. 115163)
                                               lpulgram@fenwick.com
                                           2   JEDEDIAH WAKEFIELD (CSB No. 178058)
                                               jwakefield@fenwick.com
                                           3   BRIAN D BUCKLEY (WSBA No. 26423)
                                               bbuckley@fenwick.com
                                           4   ESTHER GALAN (CSB No. 335763)
                                               egalan@fenwick.com
                                           5   FENWICK & WEST LLP
                                               555 California Street, 12th Floor
                                           6   San Francisco, CA 94104
                                               Telephone:     415.875.2300
                                           7   Facsimile:     415.281.1350

                                           8   Attorneys for AMAZON.COM, INC.

                                           9

                                          10                                  UNITED STATES DISTRICT COURT

                                          11                             NORTHERN DISTRICT OF CALIFORNIA

                                          12                                       OAKLAND DIVISION
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13

                                          14   DAVID TERPENING, individually and on                Case No.: 5:21-CV-03739 [YGR]
                                               behalf of others similarly situated,
                                          15                                                       STIPULATION TO EXTEND TIME
                                                                 Plaintiff,                        TO RESPOND TO COMPLAINT
                                          16
                                                       v.                                          Judge:      Hon. Yvonne Gonzalez
                                          17                                                                   Rogers
                                               AMAZON.COM, INC., a Delaware corporation;           Trial Date: None Set
                                          18   and DOES 1-50, inclusive,

                                          19                     Defendants.

                                          20

                                          21           WHEREAS, David Terpening (“Plaintiff”) filed its Complaint in this action on May 18,

                                          22   2021;

                                          23           WHEREAS, Plaintiff served its Complaint on Defendant Amazon.com, Inc. (“Defendant”)

                                          24   in this action on May 25, 2021;

                                          25           WHEREAS, the parties have met and conferred and agreed that Defendant shall have a one

                                          26   month of time, until July 15, 2021, to move, answer, or otherwise respond to the Complaint.

                                          27           NOW, THEREFORE, pursuant to Civil Local Rule 6-1(a), the parties hereby stipulate that

                                          28   Defendant may move, answer, or otherwise respond to the Complaint by July 15, 2021 This


                                                STIP AND EXTENSION TO RESPOND                                            Case No.: 5:21-CV-03739
                                               FW/12154516.2
                                                  Case 4:21-cv-03739-YGR Document 14 Filed 06/15/21 Page 2 of 2




                                           1   stipulation will not alter the date of any event or deadline already fixed by Court order.

                                           2           IT IS SO STIPULATED.

                                           3   Dated: June 15, 2021                      FENWICK & WEST LLP

                                           4

                                           5                                             By:     /s/ Laurence F. Pulgram
                                                                                               Laurence F. Pulgram
                                           6

                                           7                                                   Attorneys for Defendant Amazon.com, Inc.

                                           8

                                           9   Dated: June 15, 2021                      ZIMMERMAN REED, LLP
                                          10

                                          11                                             By:     /s/ Caleb Marker
                                                                                               Caleb Marker
                                          12
F ENWICK & W EST LLP




                                                                                               Attorneys for Plaintiff David Terpening
                       ATTORNEYS AT LAW




                                          13

                                          14

                                          15                                            ATTESTATION

                                          16           The undersigned attests that concurrence in the filing of the foregoing document was

                                          17   obtained from all of its signatories.

                                          18
                                                                                            /s/ Laurence F. Pulgram
                                          19                                             Laurence F. Pulgram
                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                                STIP AND EXTENSION TO RESPOND                    2                          Case No.: 5:21-CV-03739
                                               FW/12154516.2
